DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-14 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 14, the phrase “the direction” should be changed to -- a direction --.  In line 15, the phrase “the direction” should be changed to -- a direction --.  
In claim 8, line 6, the phrase “the output” should be changed to -- an output --.  In line 8, the phrase “the output” should be changed to -- an output --.
In claim 9, line 6, the phrase “the output” should be changed to -- an output --.  In line 8, the phrase “the output” should be changed to -- an output --.
In claim 11, line 6, the phrase “the direction” should be changed to -- a direction --.  In line 7, the phrase “the direction” should be changed to -- a direction --.  
In claim 12, line 3, the phrase “the condition” should be changed to -- a condition --.
In claim 13, line 3, the phrase “the first area” should be changed to -- a first area --.  In lines 3-4, the phrase “the second area” should be changed to -- a second area --.
In claim 14, line 21, the phrase “and the direction” should be changed to -- and a direction --.  In line 21, the phrase “to the direction” should be changed to -- to a direction --.  In line 39, the phrase “the difference” should be changed to -- a difference --.  In line 42, the phrase “the difference” should be changed to -- a difference --.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 18, the phrase “the two capacitance values” lacks antecedent basis.  In line 21, the phrase “the capacitance values” lacks antecedent basis.  In line 23, the phrase “the capacitance values” lacks antecedent basis. 
In claim 7, lines 2-3, the phrase “the demodulator” lacks antecedent basis.
In claim 10, line 5, the phrase “the capacitance values” lacks antecedent basis.  In line 6, the phrase “means of the highpass filter” is indefinite since there is no specify function to be performed.  It is suggested the phrase “means of” be deleted to overcome this issue.  
In claim 14, lines 33-34, the phrase “the two first capacitance values” lacks antecedent basis.  In line 36, the phrase “the two second capacitance values” lacks antecedent basis.  In line 39, the phrase “the first capacitance values” lacks antecedent basis.  In line 42, the phrase “the second capacitance values” lacks antecedent basis.  In lines 45-46, the phrase “the first capacitance values” lacks antecedent basis.  In lines 48-49, the phrase “the second capacitance values” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 8 and 10-13 are rejected under 35 U.S.C. 102(1) as being anticipated by WO2016/132447 (Oshima et al.).  [NOTE: U.S. Patent Application Publication 2018/0011125 is the US family equivalent of the WO2016/132447 reference and will be used for its translation for the following rejection].
With regards to claim 1, Oshima et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-22 (Figures 5), a MEMS electrostatic capacitor type accelerator sensor (paragraph [0042]); a pair of MEMS capacitors including a movable electrode 100, a first fixed electrode 102a and a second fixed electrode 102b; a detection circuit 103 (e.g. charge amplifier) connected to the movable electrode; a demodulation circuit 107 connected to the detection circuit; a control circuit 108 (e.g. servo control unit) that is connected to the demodulation circuit and outputs a binary servo signal (paragraphs [0043],[0046],[0049]); a voltage signal +V based on the servo signal output by the control circuit is applied to the first fixed electrode 102a; a voltage signal -V based on a signal obtained by logically reversing the servo signal is applied to the second fixed electrode 102b; an electrostatic force, which balances with an inertial force generated on the movable electrode by applying an acceleration signal and the direction of which is opposite to the direction of the inertial force, is generated on the movable electrode (paragraphs [0053],[0073],[0094]); the detection circuit 103 generates a voltage signal corresponding to the product of a difference between the two capacitance values of the pair of the MEMS capacitors and the servo signal (paragraph [0043]; Figures 1,5); the demodulation circuit 107 outputs a signal corresponding to the difference between the capacitance values using the servo signal (paragraphs [0043],[0046]; Figures 1,5); the control circuit 108 outputs 
With regards to claim 2, Oshima et al. further discloses the demodulation circuit executes multiplication.  (See, paragraph [0046]; Figures 1,5).
With regards to claim 3, Oshima et al. further discloses the demodulation circuit 107 executes correlation calculation (e.g. through correlation detection 113; paragraphs [0043], [0050]).
With regards to claim 5, Oshima et al. further discloses the control circuit 108 includes a PID control circuit and a 1-bit quantizer 109 connected to the PID control circuit such that the 1-bit quantizer outputs the servo signal.  (See, paragraphs [0043],[0048]).
With regards to claim 6, Oshima et al. further discloses the control circuit 108 includes a PID control circuit and a delta-sigma modulator connected to the PID control circuit such that the delta-sigma modulator outputs the servo signal.  (See, paragraphs [0049]).
With regards to claim 8, Oshima et al. further discloses the detection circuit includes a C/V conversion amplifier 103 composed of an operational amplifier103a, a capacitance element 103b, and a resistance element 103c; a lowpass filter 111 connected to the output of the C/V conversion amplifier; an A/D converter connected to the output of the lowpass filter (note: the lowpass filter 111 produces a digital output; hence, it converts the analog signal to an digital signal to produce the digital output).
With regards to claim 10, Oshima et al. further discloses a highpass filter (paragraph [0096]) connected to the control circuit 108; the demodulation circuit 107 outputs a signal corresponding to the difference between the capacitance values using a signal obtained by processing the servo signal by means of the highpass filter.  (See, paragraph [0096]).
With regards to claim 11, Oshima et al. further discloses a third fixed electrode 101a and a fourth fixed electrode 101b; a first DC potential is applied to the third fixed electrode and a 
With regards to claim 12, Oshima et al. further discloses on the condition that a gravitational force is not applied to the movable electrode 100, a first distance (e.g. C) between the first fixed electrode 102a and the movable electrode and a second distance (e.g. C+ΔC) between the second fixed electrode 102b and the movable electrode are different from each other.  (See, paragraphs [0050]; Figures 1,5).
With regards to claim 13, Oshima et al. further discloses the first area of the first fixed electrode 102a and the second area of the second fixed electrode 102b are different from each other.  (See, as observed in Figure 1,5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/132447 (Oshima et al.) in view of U.S. Patent 5,821,420 (Cho et al.) .  [NOTE: U.S. Patent Application Publication 2018/0011125 is the US family equivalent of the WO2016/132447 reference and will be used for its translation for the following rejection]
With regards to claim 4, Oshima et al. further discloses the concept of a delay device 417,917; however, the reference does not disclose a delay device provided between the control 
With regards to claim 7, Oshima et al. does not disclose an adder provided between the demodulator and the PID control circuit.
Cho et al. discloses a sensor comprising, as illustrated in Figures 1-19, an adder 52-1,52-3 provided between an demodulator 52-4 and a control circuit 51 (in Figures 11,17).  (See, column 4, line 29 to column 20, line 64).
It would have been obvious to a person of ordinary skill in the art to have readily recognize the advantages and desirability of employing an adder provided between the demodulator and the PID control circuit as suggested by Cho et al. to the system of to provide electrostatic forces equal to each other in terms of absolute value of change and polarity.  (See, column 15, line 55 to column 16, line 19 of Cho et al.).
With regards to claim 9, Oshima et al. further discloses the detection circuit includes a C/V conversion amplifier 103 composed of an operational amplifier103a, a capacitance element 103b, and a resistance element 103c; a lowpass filter 111 connected to the output of the C/V conversion amplifier; an A/D converter connected to the output of the lowpass filter (note: the lowpass filter 111 produces a digital output; hence, it converts the analog signal to an digital signal to produce the digital output).  However, the reference does not disclose the A/D converter connected to the output of a highpass filter.  To have employ a highpass filter in lieu of 
With regards to claim 14, the claim is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.  Although Oshima et al. does not disclose certain multiple electronic components (e.g. first and second demodulation circuit; first and second control circuit), to duplicate electronic components serving the same purpose as employing a single electronic component is considered to have been a matter of choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Kamda et al. and Oshima et al., are related to acceleration sensors including an electrostatic force.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861